              Case 3:16-cv-00236-WHO Document 1014 Filed 11/14/19 Page 1 of 1
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cv-00236-WHO
Case Name: Planned Parenthood Federation of America, Inc.v. Center for Medical Progress

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                             PLAINTIFF ATTORNEYS:                     DEFENSE ATTORNEYS:
 William H. Orrick                  Rhonda Renee Trotter, Amy                Charles S. LiMandri, Harmeet
                                    Bomse, Jeremy T. Kamras, and             K. Dhillon, Paul Jonna, Peter
                                    Sharon D. Mayo                           Breen, Horatio G. Mihet,
                                                                             Dorothy Yamamoto, Michael
                                                                             Millen, Catherine Wynne Short,
                                                                             Edward L. White, III, and
                                                                             Vladimir F. Kozina
 TRIAL DATE: 11/12/2019             REPORTERS:                               CLERK:
 7:33 a.m. to 2:52 p.m.             Debra Pas and Belle Ball                 Jean Davis
 6 hours, 27 minutes

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED            ID      REC      DESCRIPTION
            11/12/2019                          Court in session (jurors out)
            7:33 a.m.                           The Court advises that Juror No. 27 will be
            7:39 a.m.                           Court in recess
               8:05 a.m.                        Court in session (jury present)
                                                The Court instructs the jury
               10:02 a.m.                       Court in recess
               10:17 a.m.                       Court in session (jury present)
                                                Plaintiff closing statement (Trotter, Kamras)
               12:43 p.m.                       Jurors excused with the admonitions of the Court
               12:44 p.m.                       Defense objections to representations during plaintiff closing
                                                regarding law enforcement contacts
               12:46 p.m.                       Court in recess
               1:38 p.m.                        Court in session (jury out)
                                                Defense heard further as to objection to plaintiff closing;
                                                defense will be permitted further briefing on the issue.
               1:44 p.m.                        Court in session (jurors present)
                                                Defense closing (Breen, LiMandri)
               2:46 p.m.                        Jurors excused
               2:46 p.m.                        Defense request that Mr. Rodriguez be removed as a
                                                defendant from the portion of the verdict dealing with
                                                punitive damages; request granted.
               2:52 p.m.                        Court in recess




                                                     1
